Civil action to recover damages for the alleged seduction of plaintiff's minor daughter.
From a verdict and judgment in favor of plaintiff the defendant appeals, assigning errors.
The controversy on trial narrowed itself to issues of fact, which the jury alone could determine. A careful perusal of the record leaves us with the impression that the case was heard and determined substantially in accord with the principles of law applicable, and that the validity of the trial should be sustained. All matters in dispute have been settled by the verdict, and no action or ruling on the part of the trial court has been discovered by us which we apprehend should be held for reversible or prejudicial error. The case presents no new question of law, or one not heretofore settled by our decisions. Tillotson v. Currin, 176 N.C. 479.
The verdict and judgment will be upheld.
No error. *Page 836